Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to Application #16/773,652 filed on 01/27/2020 in which Claims 1-72 are presented for examination.

Status of Claims
Claim(s) 48-49, 55-72 are pending, of which Claim(s) 48-49, 55-70, 72 are considered allowable via the included Examiner’s Amendment, Claim(s) 71 are canceled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Steven Lawrenz on March 25, 2021.
 
The application has been amended as follows:

In the Claims:

Claim 48: (Currently Amended):
A computer-readable medium not constituting a signal per se that stores contents configured to cause a computing system to
to analyze health service trends, by an analysis server:
from each of a plurality of reader devices, receive health service information aggregated from health service information for each of a plurality of patients whose portable health information storage devices were connected to the reader device; and
perform one or more analysis operations against the aggregated received health service information to obtain at least one analysis result.


Claim 55: (Currently Amended):
The computer-readable medium of claim 48 wherein the at least one analysis result comprises a health trend discerned from the aggregated health service information.


Claim 56: (Currently Amended):
computer-readable medium of claim 48 wherein the at least one analysis result comprises a treatment trend discerned from the aggregated health service information.


Claim 57: (Currently Amended):
A data access device among a plurality of data access devices, the data access device configured to access personal information on a portable storage device, the data access device comprising:
a first interface configured to communicatively connect the data access device to [[a]] the portable storage device , which contains encrypted health information for a person;
a hardware processor configured to interact with the encrypted health information contained by the portable storage device; and
a second interface configured to communicatively connect the data access device to an analytics server for analysis health information aggregated from health information retrieved from a plurality of portable access devices each containing health information for a different person.


Claim 58: (Currently Amended):
The data access device of claim 57 wherein the processor is configured to limit conveyance of health information to the analytics server via the second interface to health information that is aggregated across at least a minimum number of people.


Claim 61: (Currently Amended):
The data access device of claim 60 wherein the first interface is configured to interface with a smart card.


Claim 64: (Currently Amended):
The data access device of claim 62 wherein the first interface is configured to conduct Wi-Fi communication.


Claim 65: (Currently Amended):
The data access device of claim 62 wherein the first interface is configured to conduct Bluetooth communication.


Claim 66: (Currently Amended):
The data access device of claim 62 wherein the first interface is configured to conduct NFC communication.


Claim 69: (Currently Amended):
The data access device of claim 62 wherein the first interface is configured to interface with a smartphone.


Claim 70: (Currently Amended):
One or more memories collectively containing a data structure, the data structure comprising:
health service information stored in the one or more memories that represents health service information collected from two or more reader devices, the health service information collected from each reader device representing health service information received from a plurality of portable storage devices, each portable storage device having been carried into physical proximity of the reader device by a person whose individual health service information the portable storage device stores and transfers to the reader device, wherein the health service information collected from each reader device is aggregated from individual health service information of no less than a threshold minimum number of people, in a way that dissociates the aggregated individual health service information from the identity of these people,
utilized to perform, by an analytics computing device, healthcare analytics with respect to the health service experience of the people carrying the portable storage devices.


Claim 71: (Currently Canceled):


Claim 72: (Currently Amended):
The one or more memories of claim [[71]] 70 wherein the threshold minimum number of people is ten.


Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 48-49, 55-70, 72 are considered allowable.

The instant invention is directed to a medium, an apparatus, and memories for providing secure access to and retrieval of individual or personal health information, and the aggregated analysis of a plurality of the retrieved individual or personal health information.

The closest prior art, as recited, Santos et al. US Patent No. 10,089,440 and Chen et al. US Patent Application Publication No. 2004/0130446, are also generally directed to various aspects providing secure access to and analysis of individual or personal health information.  However, Santos et al. or Chen et al. does not teach or suggest, either singularly or in combination, the particular combination of steps or elements as recited in the independent claims 48, 57, 70.  For example, none of the cited prior art teaches or suggests the steps of:
Regarding Claim 48:
The analysis of health service trends by an analysis server, that retrieves aggregated patient health information from a multiple of reader devices, each of which of the multiple of reader devices also receives aggregated patient health information from a multiple of portable health information storage devices that are or have each been connected to one of the reader devices, with the analysis server executing analysis operations against the fully aggregated received health service information to determine analysis results.
When combined with the additional limitations found in Claim 48.

Regarding Claim 57:
The analysis of health service trends by an analysis server, that retrieves aggregated patient health information from a multiple of reader devices, each of which of the multiple of reader devices also receives aggregated patient health information from a multiple of portable health information storage devices that are or have each been connected to one of the reader devices, with the analysis server executing analysis operations against the fully aggregated received health service information to determine analysis results.
When combined with the additional limitations found in Claim 57.

Regarding Claim 70:
The analysis of health service trends stored in one or more memories by an analysis computing device, that retrieves aggregated patient health information from a multiple of reader devices, each of which of the multiple of reader devices also receives aggregated patient health information from a multiple of portable health information storage devices that are or have each been connected to one of the reader devices by coming into proximity with one of the reader devices, with the analysis computing device executing analysis operations against the fully aggregated received health service information of no less than a threshold minimum number of patients to determine analysis results, with the identity of each individual patient dissociated from the aggregated health service information under analysis.
When combined with the additional limitations found in Claim 70.

Therefore Claims 48-49, 55-70, 72 of the instant application are allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mazar et al - US_20040122488: Mazar et al teaches the retrieving of health information from an implantable medical device.
Brown - US_20040117210: Brown teaches the monitoring of remote patients and the retrieving of patient health-related information from patient handheld devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY HOLDER whose telephone number is 571-270-3789.  The examiner can normally be reached on Monday-Friday 10:00AM-7:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw, can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY W HOLDER/
Primary Examiner, Art Unit 2498